PHILIPS, District Judge.
This case is the counterpart of that of C. D. Goodrum et al. v. Arthur Buffalo, a Minor, etc. (No. 2,746, just decided by this court) 162 Fed. 817. The only difference of note in the facts is that the lands here in question were allotted to Mary Joseph, a Quapaw Indian, who was the wife of John Medicine, named in said case No. 2,746, through whom the lands in question descended to Arthur Buffalo, defendant in error.
For the reasons stated in the opinion in case No. 2,746, the judgment of the United States Court of Appeals in the Indian Territory is affirmed.